356 F.2d 514
Jack D. GIBBONSv.The PITTSBURGH & LAKE ERIE RAILROAD COMPANY, a Corporation, Appellant.
No. 15446.
United States Court of Appeals Third Circuit.
Argued January 7, 1966.
Decided March 1, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Gordon E. Neuenschwander, Pittsburgh, Pa., for appellant.
Donald E. Ziegler, Pittsburgh, Pa., for appellee.
Before BIGGS, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM.


1
An examination of the record in this case and consideration of the arguments of counsel convince us that the proceedings below were without error. Consequently, the orders and the judgment appealed from will be affirmed.